Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 and 12-14 is/ rejected under 35 U.S.C. 103 as being unpatentable over US 20100321441 A1 to Aoki et al. (“Aoki”) in view of US 20100276820 A1 to Mogami et al. (“Mogami”).
Aoki discloses:
Regarding claim 1: 
a bubble generating unit configured to generate bubbles by bringing a liquid into film boiling (e.g., a printing apparatus by causing film boiling in ink by an electrothermal transducer/heater 3 and temperature is detected by sensor 5) (e.g., Fig. 2B-3 and para 3 and 84-93); and
a detection unit (e.g., sensors 5) configured to detect generation of the film boiling (e.g., Fig. 2B and para 3 and 84-90);
Regarding claim 2:
a heater (e.g., heaters 3) configured to generate the film boiling (e.g., Fig. 2B and para 3 and 84-90), wherein 
the detection unit includes a sensor (e.g., sensors 5) located near the heater (e.g., Fig. 2B and para 3 and 84-90);
Regarding claim 3:
a substrate (e.g., substrate 21) including a plurality of heaters (e.g., heaters 3, heat reservoir layer 22) configured to generate the film boiling (e.g., Fig. 2B and para 3 and 84-90), wherein 
the detection unit includes sensors arranged at positions on the substrate corresponding to the plurality of the heaters, respectively (e.g., Fig. 2B and para 3 and 84-90);
Regarding claim 4:
a substrate (e.g., substrate 21) including a plurality of heaters (e.g., heaters 3, heat reservoir layer 22) configured to generate the film boiling (e.g., Fig. 2B and para 3 and 84-90), wherein 
the detection unit includes sensors arranged at positions on the substrate between the plurality of the heaters (e.g., Fig. 2B and para 3 and 84-90);
Regarding claim 5: the sensor is arranged on a substrate on a side opposite to a side where the liquid is present relative to the heater (e.g., Fig. 2B and para 3 and 84-90);
Regarding claim 6: the sensor is arranged at a position opposed to the heater while interposing the liquid in between (e.g., Fig. 2B and para 3 and 84-90);
Regarding claim 7: the detection unit detects generation of the film boiling by causing the sensor to detect a temperature attributed to heat generation by the heater (e.g., Fig. 2B and para 3 and 84-90);
Regarding claim 8: the detection unit detects generation of the film boiling by obtaining a singularity on a profile indicating temperatures at respective time points of the detection (e.g., Fig. 2B and para 3 and 84-90);
Regarding claim 12:
a control unit (e.g., control circuit 414) configured to derive information on energy at time of generation of the film boiling detected by the detection unit and to control energy to be inputted to the heater based on the information (e.g., Fig. 2B-3 and para 3 and 84-93), wherein 
the energy to be inputted to the heater is larger than the energy at the time of generation of the film boiling detected by the detection unit and smaller than 3 times the energy at the time of generation of the film boiling (e.g., Fig. 2B-3 and para 3 and 84-93);
Regarding claim 13:
a control unit (e.g., control circuit 414) configured to drive information on energy at time of generation of the film boiling detected by the detection unit and to control energy to be inputted to the heater based on the information (e.g., Fig. 2B-3 and para 3 and 84-93), wherein 
the energy to be inputted to the heater is larger than the energy at the time of generation of the film boiling detected by the detection unit and smaller than 1.3 times the energy at the time of generation of the film boiling (e.g., Fig. 2B-3 and para 3 and 84-93); and
Regarding claim 14:
detecting generation of the film boiling generated by the bubble generating unit (e.g., a printing apparatus by causing film boiling in ink by an electrothermal transducer/heater 3 and temperature is detected by sensor 5) (e.g., Fig. 2B-3 and para 3 and 84-93); 
deriving information on energy at time of the detected generation of the film boiling (e.g., temperature profile at the temperature sensor as a function of time is measured) (e.g., Fig. 2B-3 and para 3 and 84-99); and 
controlling energy to be inputted to the heater based on the information (e.g., control circuit 414 drives the heater under driving conditions given by CPU 400 and causes the printhead to perform discharge of the ink) (e.g., Fig. 2B-3 and para 3 and 84-93).
Aoki does not explicitly disclose an ultrafine bubble generating unit (as recited in claim 1).
However, Mogami discloses:
Regarding claims 1 and 14: an ultrafine bubble generating unit (e.g., static air bubble generator) configured to generate ultrafine bubbles (e.g., para 116).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Aoki as suggested and taught by Mogami in order to for a fluid component to be miniaturized more finely and uniformized (e.g., Mogami: para 32).
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Mogami and further in view of US 5734391 A to Tanaka et al. (“Tanaka”).
Aoki in view of Mogami discloses substantially all of the features of the claimed invention as set forth above. 
Aoki in view of Mogami does not explicitly disclose the detection unit detects generation of the film boiling by causing the sensor to detect a pressure (as recited in claim 9).
However, Tanaka discloses:
Regarding claim 9: the detection unit detects generation of the film boiling by causing the sensor to detect a pressure (e.g., pressure sensor 49) (e.g., Fig. 6 and col 13, ln 41-57);
Regarding claim 10: the detection unit detects the pressure by using a sound wave (e.g., Fig. 6 and col 13, ln 41-57); and
Regarding claim 11: the detection unit detects generation of the film boiling by obtaining a singularity on a profile indicating pressures at respective time points detected with the sensor (e.g., Fig. 6 and col 13, ln 41-57).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Aoki in view of Mogami as suggested and taught by Tanaka in order to provide a printing apparatus for performing a printing operation with employment of an ink jet printing head having a plurality of ink jet ports for ejecting a liquid in response to a pressure effect and a plurality of printing elements for producing energy utilized to eject the liquid wherein the control means may acquire correction information used to control the driving operations of the printing elements in response to the information about pressure detected by the pressure detecting means when the plurality of printing elements are sequentially driven.
Response to Amendment
The amendments of 06/13/2022 is acknowledged. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Mogami discloses the subject matter added to the claims by the amendments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        October 21, 2022